Citation Nr: 9901853	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  His DD Form 214 reveals that he served during 
campaigns in the Ardennes, Rhineland, and Central Europe, and 
that he was issued the Combat Infantrymans Badge.  Service 
records also show that he was a prisoner of war in Germany 
for 6½ months following the Battle of the Bulge, and that he 
sustained frostbite during a three-day forced march and a 
head injury in a mortar attack during his captivity.

This appeal arises before the Board of Veterans Appeals 
(Board) from a November 1996 rating decision in which service 
connection for the veterans cause of death and entitlement 
to Dependency and Indemnity Compensation (DIC) were denied.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the residuals of the veterans 
inservice head injury, service connected as anxiety reaction 
manifested by headaches, residual head injury, caused or 
contributed to the cause of his death.  She argues, 
specifically, that the acute intracerebral bleed, which 
caused the veterans death, is part of the service-connected 
residuals arising from his inservice head injury.  
Accordingly, she contends that service-connection for the 
veterans cause of death is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellant has not 
presented a well-grounded claim for service connection for 
the veterans cause of death.


FINDINGS OF FACT

1.  The veteran died in October 1996 at the age of 82.

2.  The death certificate indicates that the immediate cause 
of the veterans death was small cell carcinoma of right lung 
with liver metastasis; a November 1997 opinion by a VA 
physician indicates that the immediate cause of the veterans 
death was an acute intracerebral bleed, superimposed on 
metastatic lung cancer.

3.  At the time of his death, the veteran had service-
connected disabilities of anxiety reaction manifested by 
headaches, head injury residuals (50 percent disabling), 
traumatic osteoarthritis, cervical spine (20 percent 
disabling), traumatic osteoarthritis, lumbosacral spine (20 
percent disabling), traumatic arthritis, right shoulder 
(major) (10 percent disabling), frostbite residuals, of feet 
(10 percent disabling), and duodenal ulcer (10 percent 
disabling).

4.  The record contains no competent medical evidence that 
any of the veterans service-connected disabilities were 
either the principal cause of his death or a contributory 
cause of death.

5.  The record contains no medical evidence that the veteran 
had any form of cancer during his active military service or 
that he had compensable disability from any form of cancer 
within one year after his separation from service.

6.  The record does not contain competent medical evidence of 
a nexus between the cause of the veterans death and any 
injury or disease incurred in or aggravated by his active 
service.

CONCLUSION OF LAW

The appellants claim for service connection for the cause of 
the veterans death is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 1310, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.10(a), 3.12 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  A well-grounded claim is a plausible claim, one that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim also requires more than just mere allegations 
that the veteran's service, or an incident that occurred 
therein, resulted in illness, injury, or death.  The 
appellant must submit supporting evidence that would justify 
the belief that the claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Grivois v. Brown, 6 Vet. 
App. 136 (1994).

If the claimant has not presented a well-grounded claim, the 
appeal must fail and there is no duty to assist her further 
in the development of the claim because such additional 
development would be futile.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The appellants 
representative has argued that VA has expanded its duty to 
assist the appellant by provisions in VA Adjudication Manual 
M21-1, and that the Board should determine whether the RO has 
followed the guidelines therein, and remand the appeal for 
further development if the RO has not followed such 
guidelines.  This manual is not a substantive rule.  See 
Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a United States Court of 
Veterans Appeals (Court) decision that holds that the cited 
portions of M21-1 are substantive rules.  Consequently, there 
is no basis upon which to comply with the representatives 
request in this regard.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection, or that it aided or lent assistance 
in the production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
Generally, competent medical evidence is required to meet 
each of the three elements of Caluza.  The Court has 
specified that where the claim at issue is service connection 
for the cause of death, the first element -- competent 
medical evidence of a current disability -- will always be 
met, as the current disability is by definition the condition 
that caused the veterans death.  Ramey v. Brown, 9 Vet. App. 
40 (1996).  Therefore, the appellant must meet only the 
second and third elements of Caluza for a well-grounded 
claim.

For the second element under Caluza, the kind of evidence to 
make a claim well-grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Derwinski, 5 Vet. App. 
91, 92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required.  Id, at 93.

The third element under Caluza, the requirement of a nexus, 
or link, may be satisfied by a presumption that certain 
diseases manifesting themselves within certain prescribed 
periods are related to service.  Caluza, at 506.

According to the death certificate, the veteran died in 
October 1996 of small carcinoma of the right lung with liver 
metastasis.  A medical opinion, proffered by a VA examiner 
and dated in November 1997, is also of record.  This document 
reveals that the veteran died primarily of an acute 
intracerebral bleed, superimposed on metastatic lung 
cancer.

At the time of his death, the veteran was service-connected 
for anxiety reaction manifested by headaches, rated at 50 
percent, traumatic cervical spine osteoarthritis, rated at 20 
percent, traumatic lumbosacral osteoarthritis, rated at 20 
percent, traumatic right shoulder arthritis (major), rated at 
10 percent, frostbite residuals, of feet, rated at 10 
percent, and duodenal ulcer, rated at 10 percent.  The 
veterans total combined rating for these disabilities was 80 
percent, which had been in effect since May 1988.

The appellant and her representative have offered several 
theories as to how service-connection may be established for 
the cause of the veterans death.  First, they contend that 
the acute intracerebral bleed is part of the residuals of the 
inservice head injury, which the veteran suffered as a 
prisoner of war and for which he was service-connected.  
Second, they contend that service-connection should have been 
established for the veterans lung cancer because he was 
found to manifest heavy, well-calcified densities, which were 
possibly bronchial fibrosis, by chest x-ray during service.  
Third, they contend that, because the autopsy report shows 
findings of ischemic heart disease, service-connection should 
have been established for the veterans ischemic heart 
disease.

Upon review of the entire record, the Board can find no 
competent medical evidence of a nexus, or link, between the 
veterans metastatic lung cancer and any disease or injury
including any manifested by the in-service x-ray findings
during his active military service.  In addition, the Board 
can find no competent medical evidence of a nexus, or link, 
between the veterans acute intracerebral bleed and in-
service any disease or injuryincluding the service-
connected residuals of the inservice head injury(ies).  The 
evidentiary record includes a certificate of death from the 
State of Florida; VA hospital records of treatment accorded 
the veteran immediately prior to his death, dated from 
October 8-10, 1996; a VA autopsy report, dated in October 
1996; and a medical opinion as to the veterans cause of 
death, proffered by a VA physician and dated in November 
1997.  In this opinion, the physician specifically noted that 
he had reviewed the veterans entire claims file in arriving 
at his opinion.  None of these reports make any findings 
linking the onset of the veterans fatal carcinoma or his 
acute intracerebral bleed to service.  No other medical 
opinions are of record.

The records of treatment afforded the veteran just before his 
death, dated from October 8-10, 1996, show that he had 
presented, initially, with complaints of a severe headache 
lasting two days.  A magnetic resonance imaging scan of the 
brain showed evidence of bilateral chronic subdural hygroma, 
more on the left, which indicated previous injury to the 
head.  The veteran had denied a recent fall or other injury.  
He complained of diplopia and later exhibited cranial nerve 
III palsy, the right pupil fixed and dilated with ptosis 
noted.  This suggested an acute event, most likely 
intracranial bleed superimposed on the chronic subdural 
hygroma.  An autopsy report, dated in October 1996, shows 
that, after death, the veteran was found to exhibit, inter 
alia, peribronchial, fibrotic, lymph nodes of the right lung, 
resolving patchy bronchopneumonia, and chronic obstructive 
pulmonary disease with extensive pleural and apical 
adhesions, bilaterally, in addition to squamous cell 
carcinomas of the right lower and middle lobes; minimal, 
calcific arthrosclerosis of the right and left coronary, 
common iliac arteries, and the thoracic aorta, and moderate, 
calcific arthrosclerosis of the abdominal aorta with early 
aneurysm formation; and mild cerebral arteriosclerosis.  
Serial coronal sections through the cerebral hemispheres 
failed to show gross evidence of hemorrhage, infarction, 
tumor, or infection.  But, the ratio of whole brain to 
hindbrain, the examiner opined, probably indicates a small 
cerebellum, or edema of the cerebral hemispheres due to a 
terminal episode of severe hypoxia.

The evidentiary record does establish that the veteran 
sustained an injury to his head while in captivity as a 
prisoner of war.  The veteran had averred that the blow 
rendered him unconscious for an unknown period of time, and 
that he did not receive medical treatment for his injury.  A 
report of physical examination, dated in August 1945, reveals 
that the veteran was found to have sustained a shrapnel wound 
to his right temple in Germany in 1944.  And, an entry in his 
service medical records shows that, in September 1945, he was 
admitted for treatment for postconcussion syndrome.  
Finally, the report of physical examination at discharge from 
service notes that the veteran sustained a head injury during 
an enemy air raid in December 1944, and that he had 
headaches.  A report of a VA examination, conducted in April 
1947, shows that the veteran complained of headaches, 
occurring irregularly and lasting up to two days. X-rays 
taken in conjunction with the examination evidence no 
fracture of cranial vault bones, either recent or old, and no 
evidence of any metallic foreign body.  By a rating decision 
dated in July 1947, the RO granted service connection for 
psychoneurosis, anxiety state, manifested by headaches, and 
evaluated the condition as 10 percent disabling.  The claims 
file demonstrates that the veteran continued to complain of 
and seek treatment for his headaches.  In a February 1977 
rating decision, the RO granted an increase for this 
disability to 30 percent and, in May 1980, to 50 percent.

As noted above, the November 1997 VA medical opinion is to 
the effect that the veterans death was caused by an acute 
intracerebral bleed superimposed on metastatic lung cancer.  
In addition, the VA hospital records show that the veteran 
initially presented for hospitalization complaining of a 
severe headache and, while hospitalized, he was found to 
exhibit a bilateral subdural hydroma.  A subdural hygroma is 
a collection of fluid in the subdural space resulting from 
liquefaction of a subdural hematoma.  Dorlands Illustrated 
Medical Dictionary 626 (26th ed. 1981).  The medical evidence 
of record establishes that neither an acute intracerebral 
bleed nor the bilateral subdural hydroma was etiologically 
related to either the veterans inservice head injury or the 
service-connected residuals of that inservice head injury.  
Specifically, in response to the question as to whether or 
not the veterans subdural hydroma (a hydroma is a hygroma, 
see Dorlands Illustrated Medical Dictionary 623 (26th ed. 
1981)) was related to the veterans in-service concussion, 
the VA physician offering the November 1997 opinion states

I believe that this is very unlikely that 
this is related to an in-service injury.  
The fact that he had a normal CT scan in 
1982 is good evidence that it was not 
present at that time, even without 
contrast.  [M]ost hydromas resolve three 
to six months after the injury so it is 
more likely that this occurred more 
recently to the patients death.  In 
addition, if he had a subdural hydroma 
this is not any way related to an acute 
intracerebral hemorrhage.  These would 
have no association.

Moreover, the examiner states that the intracerebral bleed 
was unrelated to any service related condition listed in 
the records.

The appellant has proffered no competent evidence, including 
any explanatory findings, observations, or opinions by any 
physician, in support of the allegations that the 
intracerebral bleed is etiologically related either to the 
veterans in-service concussion or to the service-connected 
residuals of his inservice head injury.  Absent any such 
findings or opinions, the appellants assertions are simply 
not probative.

As mentioned above, the appellant has contended, in the 
alternative, that the veterans should have been service-
connected for his lung cancer, as his service medical records 
reveal, in August 1945, findings of heavy, well-calcified 
densities in and about both hila, and bronchovesicular 
markings definitely increased throughout with mottling along 
the root branches.  The examiner then opined that the 
findings were suggestive of fibrosis and diagnosed possible 
bronchiolar fibrosis or bronchitis.  This report notes that 
additional X-rays were to be taken again in three months.  
Results of these additional X-rays are not of record.  
However, the veterans report of physical examination at 
discharge, dated in November 1945, is of record and reveals 
no defects, abnormalities, or diagnoses with regard to the 
veterans lungs.  Rather, the examiner noted the veterans 
lungs and cardiovascular system to be normal.

Similarly, the medical evidence of record does not establish 
that these in-service x-ray findings represent a condition 
that is etiologically related to the veterans cause of 
death.  In the November 1997 VA medical opinion, the 
physician states, specifically,

I believe any calcification, fibrosis, 
emphysema and granulomas the veteran had 
are unrelated to his small cell 
carcinoma.  If those changes he had had 
on x-ray during the service were indeed 
cancer, they would have spread and would 
have caused him problems much sooner than 
50 some years later.

The record also does not show that a malignant tumor was 
present to the required degree within one year after the 
veterans discharge from active duty in November 1945, so as 
to grant service connection for the fatal carcinoma on a 
presumptive basis.  See 38 U.S.C.A. § 1101(3), 1112(a); 
38 C.F.R. § 3.307, 3.309 (1998).

The appellant has proffered no competent evidence, including 
any explanatory findings, observations, or opinions by any 
physicians, to support her allegation that the veterans lung 
cancer is related to his active service.  Absent any such 
findings or opinions, the appellants assertions are simply 
not probative.

The appellant has also contended that the veteran should have 
been service-connected for ischemic heart disease, as this is 
a condition for which presumptive service-connected is 
granted for former prisoners of war.  The Board notes that 
the veteran served on active duty during World War II, and 
that he was a prisoner of war, in Germany, from December 16, 
1944 to May 6, 1945.  See 38 C.F.R. § 3.2 (1998).  In 
addition, the report of autopsy, dated in October 1996, 
reveals that the veteran was found to have minimal, calcific 
atherosclerosis of the left and right coronary, common iliac 
arteries, and thoracic aorta, and moderate, calcific 
atherosclerosis of the abdominal aorta with early aneurysm 
formation.

Beriberi, including beriberi heart disease, is a disease for 
which service connection may be presumptively granted if it 
is manifested to a degree of 10 percent or more at any time 
after discharge or release from active service in a veteran 
who was a prisoner of war, even if there is no record of such 
disease during service, as defined by regulation.  38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (1998).  A prisoner of war is one 
who was interned or detained for not less than 30 days  Id.  
Beriberi heart disease, for the purposes of this provision, 
including ischemic heart disease in a former prisoner of war 
who experienced localized edema during captivity.  Id.  In 
addition, a presumption is granted for certain chronic 
diseases where they are manifested to a compensable degree 
within one year following discharge from active service.  
38 C.F.R. § 3.307 (1998).  Arteriosclerosis is one of these 
chronic disease.  38 C.F.R. § 3.309(a) (1998).

The evidence of record shows that the veteran attempted to 
obtain service connection for ischemic heart disease during 
his lifetime.  However, a VA examination in January 1994 
revealed no history of ischemic heart disease and no findings 
of coronary insufficiency.  An electrocardiogram (ECG) taken 
in conjunction with that examiner was interpreted as a normal 
ECG.  A rating decision in February 1994 accordingly denied 
service connection for ischemic heart disease, as secondary 
to prisoner of war confinement.  In addition, service medical 
records and the medical evidence of record reveal no findings 
of heart disease during service or within the presumptive 
one-year period following his discharge from active service.  
Rather, an April 1947 VA examination report of record shows 
that the veterans cardiovascular system was found to be 
normal.

Moreover, the medical evidence of record does not show that 
the ischemic heart disease found during the autopsy either 
caused or significantly contributed to the veterans death.  
Rather, the medical evidence of record shows that the 
veterans death was caused by an acute intracerebral bleed, 
superimposed on metastatic lung cancer with liver metastasis.  
Buttressing these findings, the November 1997 VA medical 
opinion states:

[O]n autopsy, the patient did have 
coronary artery disease, however, his 
cause of death was not related to this, 
and indeed he had no symptoms related to 
this during his lifetime.  Minimal 
coronary artery disease is present in 
virtually everyone at that age.  In the 
absence of any clot, which was not 
present, it would be difficult to say 
that it had a contributing cause [to] his 
death.

The appellants claim for service connection for the 
veterans cause of death on this theory fails because it does 
not meet the requirements of a well-grounded claim under 
Caluza.  To find that the veterans cause of death was 
incurred in service in this analysis, it is necessary to find 
that the veterans ischemic heart disease not only caused or 
contributed significantly to his death, but that it was 
either incurred in or aggravated by his active service or 
manifested to 10 percent or more at any point after his 
discharge from active service, or that his arteriosclerotic 
heart disease was manifested to a compensable level within 
the one-year presumptive period.  As noted above, the medical 
evidence of record does not show that the veterans ischemic 
heart disease, while found to be present after his death, was 
manifested to the required degree.  Rather, it was 
asymptomatic while he was alive.  But even if it had been 
manifested to the required degree during his lifetime, or if 
arteriosclerotic heart disease had been manifested to the 
required degree within a year after the veterans discharge 
from service, the record still lacks medical evidence of 
nexus between such ischemic heart disease or arteriosclerotic 
heart disease and the veterans death.  The evidentiary 
record simply contains no medical evidence linking heart 
disease to the veterans death.

The appellant has essentially provided only her own 
assertions that the veterans death from an acute 
intracerebral bleed, superimposed on small cell carcinoma of 
the lung with liver metastasis, was related to service.  
However, the record does not show that the appellant is a 
medical professional, with the expertise and training to 
provide opinions on the etiology of the veterans death, or 
its relationship to service.  Consequently, her lay 
statements cannot constitute the competent medical evidence 
necessary to make her claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The appellants 
claim involves a question of medical causation that requires 
competent medical evidence demonstrating that her claim is 
plausible or possible.  See Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Caluza, 7 Vet. App. at 506.  Such 
evidence has not been presented in this case.  Accordingly, 
the Board concludes that her claim for service connection for 
the cause of the veterans death is not well grounded.  
38 U.S.C.A. § 5107(a).

Although the RO did not specifically state that it denied the 
appellants claim on the basis that it was not well grounded, 
the Board concludes that the appellant was not prejudiced by 
this action.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Boards decision, on the basis of nonprejudicial 
error).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled this obligation in its statement of the case and 
supplement thereto, in which it informed the appellant of the 
reasons her claim had been denied.  Also, by this decision, 
the Board informs her of the type of evidence needed to make 
her claim well-grounded.  The Board also notes that, unlike 
Robinette, the appellant in this case has not put VA on 
notice of the existence of specific evidence which, if 
submitted, might make her claim well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
